Citation Nr: 1707978	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left big toe disability.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with intervertebral disc syndrome of the lumbar spine, prior to December 11, 2012, a rating in excess of 20 percent prior to December 19, 2015, and a rating in excess of 40 percent from that date.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to December 19, 2015, and in excess of 20 percent from that date.

4.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury prior to October 13, 2011, and a compensable rating from that date.

5.  Entitlement to an effective date for the award of service connection for depressive disorder prior to October 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1981 and from December 1985 until his retirement in November 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) and a July 2013 rating decision by the Appeals Management Center.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2011.  A transcript is in the record.  The record is currently in the jurisdiction of the Chicago, Illinois RO.

The issue of service connection for a left big toe disability was denied by the Board in a November 2012 decision.  This decision also remanded the Veteran's claim for an increased rating for a low back disability.  

The Veteran appealed the Board's decision regarding the claim for service connection for a left big toe disability to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum decision in July 2014 vacated the Board's decision.  
A July 2013 rating decision granted service connection for residuals of head trauma, evaluated as 10 percent disabling, effective December 1, 2007; granted service connection for radiculopathy of the right lower extremity, evaluated as 10 percent disabling, effective November 11, 2012; and assigned a 20 percent evaluation for the Veteran's low back disability, effective December 11, 2012.  

In February 2015, the Board remanded these matters for additional development of the record and/or to ensure due process.

The February 2015 decision also remanded claims for service connection for right and left ankle disabilities, to include Achilles tendonitis, and sleep apnea, and a claim for a total rating based on individual unemployability due to service-connected disability (TDIU).  

An October 2015 rating code sheet notes that residuals of a head trauma were evaluated as 10 percent disabling effective December 1, 2007 and noncompensable, effective October 13, 2011.  

By rating decision dated December 2015, the RO granted service connection for right ankle tendonitis, evaluated as 10 percent disabling, effective December 1, 2007; left Achilles tendonitis, evaluated as 10 percent disabling, effective December 1, 2007; sleep apnea, evaluated as 50 percent disabling, effective October 12, 2011; migraines, evaluated as 10 percent disabling, effective January 9, 2013; radiculopathy of the left lower extremity, evaluated as 10 percent disabling, effective December 19, 2015; assigned a 40 percent evaluation for degenerative disc disease with intervertebral disc syndrome of the lumbar spine, effective December 19, 2015; and granted TDIU, effective September 3, 2014.  

The issues of initial increased ratings for residuals of head trauma and radiculopathy of the right lower extremity, and the effective date for the award of service connection for depression are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have any current chronic residuals of a left big toe injury.

2.  Prior to January 10, 2009, the Veteran's low back disability was most nearly approximated by forward flexion greater than 60 degrees, with a combined range of motion greater than 120 degrees, but not greater than 235 degrees, with consideration of functional loss.  There was no guarding or spasm and no incapacitating episodes requiring bed rest prescribed by a physician.

3.  From January 10, 2009 to December 19, 2015, the Veteran's low back disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, with consideration of functional loss.  Ankylosis of the entire lumbar spine was not shown and there were no incapacitating episodes requiring bed rest prescribed by a physician.

4.  From December 19, 2015, ankylosis has not been shown, and the Veteran has not had any incapacitating episodes requiring bed rest prescribed by a physician.  

5.  The June 22, 2009 VA examination shows the Veteran has right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left big toe injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to January 10, 2009, the criteria for entitlement to an initial rating in excess of 10 percent for degenerative disc disease with intervertebral disc syndrome of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  From January 10, 2009 to December 19, 2015, the criteria for entitlement to an initial 20 percent, but no higher, rating for degenerative disc disease with intervertebral disc syndrome of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

4.  From December 19, 2015, the criteria for entitlement to an initial rating in excess of 40 percent for degenerative disc disease with intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

5.  The criteria for a separate 10 percent rating for right lower extremity radiculopathy are met, effective June 22, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal regarding the claim for an increased rating for the Veteran's service-connected low back disability is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.
The Veteran's service treatment records and private and VA medical records have been secured.  He has been afforded adequate VA examinations to ascertain the etiology/existence of any left big toe disability and to assess the severity of his low back disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background, Legal Criteria, and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that the Veteran dropped a weight on his right small toe in November 1996.  A July 2007 report of medical history discloses that the Veteran stated he dropped a weight on his left foot in 1996.  

The Veteran was afforded a VA screening examination in July 2007, while he was still in service.  He reported a history of pain in his big toe.  

On VA orthopedic examination in July 2007, the Veteran denied any trauma to the left foot.  There were no complaints involving the left great toe.  The examiner noted no swelling, edema or crepitus of the left foot and found the Veteran had normal muscle strength in the left foot.  An examination of the lumbar spine revealed no swelling or edema.  It was noted he had good motion of the lumbosacral spine.  Flexion was 0 to 90 degrees, extension was to 15 degrees, lateral bending was to 30 degrees bilaterally, and rotation was to 35 degrees bilaterally.  Muscle power was normal.  The examiner noted there was no evidence of painful motion, weakness or lack of endurance.  

The Veteran submitted a claim for service connection for various disabilities in August 2007.  He reported an injury to his left big toe in 1996.

Private medical records show that the Veteran was seen in July 2008 for persistent low back pain, especially when bending backwards.  Examination disclosed that he had full flexion and extension was to 20 degrees.  The assessment was persistent lumbar facet syndrome.  In September 2008, he complained of right hip and leg pain.  It was noted he had received a lumbar steroid injection two weeks earlier, with no relief.  An examination showed spasms to the right thoracic paravertebral muscles.  The next month, he reported persistent back pain radiating down the right lower extremity.  Examination showed flexion was to 30 degrees with pain over the lumbosacral region.  It was noted that the intensity of the pain increased as the range of motion increased.  The impression was chronic low back pain radiating to the right lower extremity, status post lumbar discectomy.  There was no definite evidence of radiculopathy.  It was noted in November 2008 that he was able to walk on his heels and toes.  Lumbar flexion did not aggravate the pain.  Extension was associated with pain in the lower lumbar area.  There was tenderness over the spinous processes and paraspinal muscles.  The diagnoses were lumbar degenerative disc disease, lumbar foraminal stenosis and right lumbar radiculitis.  

VA outpatient treatment records show that when the Veteran was seen in December 2008, there was no tenderness to palpation of the lumbar spine.  Low back pain was elicited when the left leg was raised to 45 degrees and the right to 30 degrees.  The assessment was lumbar pain.  

A VA examination of the spine was conducted on January 10, 2009.  The Veteran described steady, consistent back pain that went to the right buttock, but there was no numbness, tingling or weakness.  He stated he had received only minimal relief with epidurals.  An examination disclosed that he walked with an antalgic gait. There was increased muscle tone in the lower lumbar spine, where he had some guarding.  There was some discomfort in the back with straight leg raising, but no radicular complaints were noted.  Forward flexion was to 60 degrees, lateral bending was to 30 degrees and rotation was to 30 degrees bilaterally.  Back extension was to neutral, with pain at 0 degrees.  It was noted that ranges of motion during active, passive, and three repetitions were the same.  Some pain in the right buttock was noted.  The Veteran was intact neurologically.  There was no additional functional impairment due to weakness, fatigability, incoordination or flare-ups.  No incapacitating episodes or effect on the Veteran's usual daily activities was seen on examination.  He had complaints of radiating pain.  He demonstrated slight weakness with dorsiflexion and plantar flexion on the right compared to the left, but was grossly intact and no other reproducible neurologic deficits were appreciated.  Deep tendon reflexes were 2+ and equal bilaterally in the patella and the Achilles bilaterally.  There was no clonus.  Babinski was negative.  He had full sensation to light touch along the L3, L4, L5 and S1 distributions bilaterally in the lower extremities.  He was able to walk on his toes and heels and do repetitive knee bends without any weakness or incoordination.  With resisted dorsiflexion and plantar flexion, the right lower extremity appeared to be slightly weaker, about 4+/5 on the right with dorsiflexion and plantar flexion versus 5/5 on the left.  No unilateral atrophy was appreciated in the lower extremities.  The diagnosis was mild lumbar spine arthritis with right-sided radiculitis.

The Veteran was afforded a VA joints examination on June 22, 2009.  Gait was essentially within normal limits, but he had a tendency to favor the right lower extremity, and ambulated with a cane.  Examination of the lumbosacral spine revealed evidence of lordosis without evidence of definite scoliosis.  There was tenderness to the paraspinous musculature without evidence of spasm.  Straight leg raising was positive at 60 degrees on the right and normal on the left.  Deep tendon reflexes of the lower extremities were equal bilaterally.  There was no evidence of muscle atrophy.  Forward flexion was 0 to 90 degrees, extension was 0 to 30 degrees, lateral flexion was 0 to 30 degrees bilaterally and rotation was 0 to 45 degrees bilaterally.  There was no indication of pain.  It was noted that ranges of motion during active, passive, and three repetitions were the same.  There were no incapacitating episodes and no bowel or bladder complaints.  The diagnosis was degenerative disc disease with herniation at L3-L4 and L4-L5 with radiculopathy.

The Veteran was seen by a private chiropractor from 2009 to 2010 for low back pain.  He was variously noted to have muscle spasm, pain, tenderness and limitation of motion.  The range of motion was not specified.

The Veteran was seen in a VA outpatient treatment clinic in May 2010 for complaints of low back pain with radiation to the right lower extremity.  An examination revealed limitation of motion and tenderness to palpation.  No spasm was noted.  

On VA spine examination on December 11, 2012, the Veteran stated he had persistent sciatic pain.  An examination found that forward flexion was to 50 degrees, extension was to 10 degrees, lateral flexion was to 20 degrees bilaterally and rotation was to 20 degrees bilaterally.  There was pain with all movements.  He was able to perform repetitive use testing with no additional limitation of motion.  His functional loss consisted of less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation.  Guarding and muscle spasms were present, but did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5 in the lower extremities.  There was no muscle atrophy.  Reflexes were 2+ at the knees and ankles bilaterally.  A sensory examination was normal in the lower extremities.  Straight leg raising was positive on the right and negative on the left.  In the right lower extremity, there was mild intermittent pain, mild paresthesias and mild numbness.  The left lower extremity was normal.  Radiculopathy was mild in the right lower extremity.  The examiner indicated the Veteran did not have any other neurological abnormalities, including bowel or bladder problems.  The examiner stated the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The diagnosis was right sciatica.  The examiner stated that the Veteran's low back disability did not impact his ability to work.

The Veteran was again afforded a VA examination of the back on December 19, 2015.  He reported increasing low back pain associated with radiation to both lower extremities with paresthesias and numbness of the lower extremities.  There were no bowel or bladder problems, sacral anesthesia or foot drop.  It was indicated he had had about 10 epidural injections, but the last few had not brought material relief.  He reported flare ups once a month reflected by worsening symptoms and functional impairment from difficulty sitting and lifting.  Physical examination disclosed that forward flexion was to 45 degrees, extension was to 15 degrees, lateral flexion was to 20 degrees bilaterally and rotation was to 25 degrees bilaterally.  There was pain on forward flexion that was noted to cause functional loss, but no pain on weight bearing.  The Veteran was tender over the transverse processes in the midline of the lower back.  He was able to perform repetitive use testing and there was additional limitation of motion with forward flexion to 40 degrees, extension to 10 degrees, and bilateral lateral rotation to 20 degrees.  It was stated that pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over time and was described in range of motion terms as forward flexion to 35 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees.  His functional loss was due to pain, fatigue and lack of endurance.  He had guarding and muscles spasm, but neither resulted in abnormal gait or abnormal spinal contour.  There was no muscle atrophy.  He did not have ankylosis.  The examiner noted the Veteran had intervertebral disc syndrome of the lumbar spine, but had not required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.  The diagnosis was intervertebral disc syndrome of the lumbosacral spine.  The examiner noted the disability impacted prolonged sitting for more than a half hour, standing, walking, bending, and lifting more than 10 pounds.

On VA foot examination in December 2015, the examiner noted that he reviewed the Veteran's records.  He stated that the condition being examined was left big toe pain.  The diagnosis associated with the condition was left foot injury.  The Veteran stated that he dropped a heavy object on his left big toe in service, and that he has had pain ever since.  The Veteran did not report flare-ups that impacted the function of the foot.  There was no indication of functional loss or functional impairment.  It was noted the Veteran had a mild left big toe injury.  In the remarks section, the examiner stated that there was a history of a left big toe injury without any residual functional impairment or impact.  The examiner noted that X-rays of the left big toe taken in December 2015 were normal and that there was no clinical evidence of any chronic disability of the left big toe. 

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).

The Veteran seeks service connection for residuals of an injury to the left big toe.  He testified at the October 2011 hearing that he dropped a weight on it when he was at a gym in Japan, and that the toe has not been the same since then.  Board Hearing Tr. at 4.

Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran is capable of stating that he injured his left big toe in service, the diagnosis of a resulting toe disability requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the record does not support that the Veteran has a diagnosed disability of the left big toe at any time during the appeal period.  

As explained above, July 2007 VA orthopedic examination did not reveal any left big toe impairment.  Private treatment records during the appeal period also do not reflect any diagnosis of a left big toe disability.  Further, on December 2015 VA foot examination, the examiner noted the Veteran had a history of a left big toe injury without any residual functional impairment or impact.  He explained that X-rays of the left big toe taken in December 2015 were normal and that there was no clinical evidence of any chronic disability of the left big toe. 
The only other evidence in the record concerning whether the Veteran has a disability of the left big toe is the Veteran's own statements.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, although the Veteran is competent to describe symptoms of pain that he has experienced in his left big toe, he is not competent to identify to what disability, if any, those symptoms are related.  Whether the Veteran has a disability of the left big toe is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  

The Board places greater weight of probative value on the medical evidence of record that definitively determines that the Veteran does not have a disability of the left great toe, in particular, the December 2015 VA examiner's opinion based on X-ray results taken at that time.  Thus, the preponderance of the evidence is against a finding that the Veteran has any current chronic residuals of a left big toe injury.  Accordingly, he has not met the threshold requirement for substantiating the claim of service connection for such disability, and service connection for residuals of a left big toe injury is denied.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  

Notes following provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  

The Veteran's intervertebral disc syndrome (IVDS) can also be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  These criteria provide a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The initial question is whether a rating in excess of 10 percent prior to December 11, 2012 is warranted for the Veteran's service-connected low back disability.  In resolving reasonable doubt in the Veteran's favor, the Board concludes that a 20 percent rating, but no higher, is warranted from January 10, 2009, but no earlier.  

Prior to January 10, 2009, the Veteran was first evaluated by the VA for his low back disorder while he was still in service.  The July 2007 examination showed that flexion was normal, and the combined range of motion of the lumbar spine was 235 degrees with no evidence of painful motion, weakness, or lack of endurance.  Flexion was again within normal limits when he was seen by a private provider in July 2008.  Although a September 2008 private record notes spasms to the right thoracic paravertebral muscles, these were not noted to be severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was also no indication the Veteran had any incapacitating episodes from his back disability.  

The Board acknowledges that on examination in October 2008 by a private medical provider forward flexion of the lumbar spine was to 30 degrees, a finding which could warrant a higher 40 percent rating.  However, in light of the range of motion present on the other examinations and treatment records prior to January 10, 2009, the Board finds that this isolated, more severe degree of limitation of motion is inconsistent with the overall record and does not accurately reflect the range of motion of the Veteran's lumbar spine during that time.  Therefore, it also does not indicate that a further increased staged rating should be granted, as such findings did not persist beyond the October 2008 treatment record.

Thus, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent prior to January 10, 2009.

The Veteran was next examined by the VA on January 10, 2009.  At that time, forward flexion was to 60 degrees, which correlates to a higher 20 percent rating.  

On December 11, 2012 VA examination forward flexion was to 50 degrees, and the combined range of motion of the lumbar spine was 140.  Such findings are also consistent with the 20 percent rating.  Thus, the Board concludes that a 20 percent rating, but no higher, is warranted from an earlier effective date of January 10, 2009.

In order to warrant a higher rating, the record must show forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Treatment records and VA examination reports from January 10, 2009 to December 19, 2015 do not reflect findings of forward flexion limited to 30 degrees or less, even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32d ed. 2012).  Since the Veteran retained motion, the thoracolumbar spine was not immobile, and not ankylosed.  Therefore, a 40 percent rating under the General Formula is not warranted from January 10, 2009 to December 19, 2015.  There is no indication that the Veteran had any incapacitating episodes during the previous year (and there is no indication in the record that he was ever placed on bed rest for his back disability by a physician).  Accordingly, a preponderance of the evidence is also against a higher rating based on incapacitating episodes during this time period.  

Finally, the issue remains as to whether a rating in excess of 40 percent is warranted for degenerative disc disease of the lumbar spine from December 19, 2015.  A 50 percent rating may be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  While the December 2015 VA examination clearly shows that the Veteran has severe limitation of motion of the lumbar spine, the examiner specifically stated that ankylosis is not present.  Since it was also noted that bed rest had not been prescribed by a physician, a higher rating based on incapacitating episodes is not warranted.  

In the recent decision of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Board notes that the spine examinations of record did not fully test the spine in accord with all of the notations in § 4.59.  However, the Board finds that this is a moot point because in order to obtain a higher rating for the spine from December 19, 2015 the evidence would need to show a form of ankylosis, which by definition in Note (5) above, is when the spine is fixed in flexion or extension.  Additionally, remanding for an examination to evaluate these types of ranges of motion would not provide evidence pertinent to the ratings assigned prior to December 19, 2015, as they would only show current range of motion values, not what they were at an earlier time.  Therefore, the Veteran is not prejudiced by the Board not remanding for further testing in this regard.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability, and have utilized these findings to afford the Veteran a higher 20 percent rating from January 10, 2009.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any functional loss associated with pain has not been shown to cause restriction warranting any further increased rating, and is, therefore, contemplated by the disability ratings currently assigned for it.

The Board has considered whether a separate rating for neurological manifestations is warranted.  (Service connection has previously been established for radiculopathy of the right lower extremity effective from December 11, 2012).  It was noted when the Veteran was seen at a private facility in October 2008 that there was no definite evidence of radiculopathy.  Significantly, the June 22, 2009 VA examination found that straight leg raising was positive on the right and the examiner diagnosed degenerative disc disease with radiculopathy.  Based on such findings, the Board concludes that the separate 10 percent rating for radiculopathy is warranted from an earlier effective date of June 22, 2009.  The Board notes that the Veteran has raised a claim for an increased rating for his right lower extremity radiculopathy and that he has requested a hearing on that issue, as explained in the below remand.  Therefore, the Board will not provide further comment as to whether he is entitled to a higher initial rating for right lower extremity radiculopathy, as that issue is not ready for adjudication.  

The Board has also considered whether there are associated objective neurologic abnormalities, including bowel or bladder impairment, which might warrant separate ratings under an appropriate diagnostic code.  As described above, there is no evidence of any such impairment or evidence that left lower extremity radiculopathy was present prior to the December 19, 2015 effective date of service connection for that disability; hence, the Veteran is not entitled to any further separate ratings for neurological impairment.

The Board has also considered whether any further staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the Veteran's lumbar spine disability has been consistent throughout the appeal period with the ratings assigned herein.  The record does not indicate any further significant increase or decrease in such symptoms.  Accordingly, further staged ratings are not warranted for the lumbar spine disability.

In summary, the Board finds that a higher 20 percent rating for the Veteran's lumbar spine disability is warranted from January 10, 2009, but no earlier, and that a preponderance of the evidence is against findings that the Veteran is entitled to a rating in excess of 10 percent prior to January 10, 2009, in excess of 20 percent prior to December 19, 2015, and in excess of 40 percent from December 19, 2015.  Additionally, the Board concludes that the Veteran is entitled to an effective date of June 22, 2009 for the award of service connection for right lower extremity radiculopathy.

	Additional Considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's low back disability are encompassed by the criteria for the schedular ratings assigned.  He has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Prior to September 3, 2014 (the date the Veteran was awarded a TDIU rating), it is neither shown nor alleged that the Veteran's low back disability precluded the Veteran from being gainfully employed.  The examiners noted following the January and June 2009 VA examinations that the Veteran's back disability did not have an effect on his usual daily activities and occupation.  Similarly, the examiner stated in December 2012 that the low back disability did not impact the Veteran's ability to work.  Accordingly, the matter of entitlement to a TDIU rating prior to September 3, 2014 was not raised by the record in the context of this claim.


ORDER

Service connection for residuals of a left big toe injury is denied.

Prior to January 10, 2009, an initial rating in excess of 10 percent for degenerative disc disease with intervertebral disc syndrome of the lumbar spine is denied. 

From January 10, 2009 to December 19, 2015, an initial rating of 20 percent, but no higher, for degenerative disc disease with intervertebral disc syndrome of the lumbar spine is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits 

From December 19, 2015, an initial rating in excess of 40 percent for degenerative disc disease with intervertebral disc syndrome of the lumbar spine is denied.

A separate 10 percent rating for right lower extremity radiculopathy is granted, effective June 22, 2009, subject to the governing law and regulations pertaining to the payment of monetary benefits.  


REMAND

The Veteran submitted a substantive appeal regarding his claims for increased ratings for residuals of a head trauma and radiculopathy of the right lower extremity in May 2015.  He indicated he wanted to testify at a videoconference hearing.  He has not previously had a hearing on these issues, and is entitled to one.  As noted above, the RO granted service connection for migraines, and rated this as a separate disability from the Veteran's service-connected traumatic brain injury (previously rated as residuals of a head trauma).  

An October 2015 rating decision granted service connection for depressive disorder, effective October 2011.  The Veteran was notified of this decision in November 2015 and submitted a notice of disagreement (NOD) with this determination in January 2016, but a statement of the case has not been issued.  When a statement of the case is not issued following a timely filing of a notice of disagreement, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, this claim will be before the Board only if the Veteran perfects the appeal by timely filing a substantive appeal.  

The Board notes for completeness that the January 2016 NOD form also indicates disagreement with the effective dates awarded for the awards of service connection for headaches, "ankles," and "back problem."  However, these issues were not addressed by the October 2015 rating decision, and the record reflects the Veteran was not officially notified of determinations in such matters until February 2016.  Therefore, it does not appear that the January 2016 NOD is a valid NOD on these issues, some of which are already the subject of completed substantive appeals.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing before the Board addressing the claims for initial increased ratings for radiculopathy of the right lower extremity and residuals of a head trauma.  The Veteran and his representative should be notified of the time and place to report for the hearing.  The claims should thereafter be processed in accordance with established appellate practices.

2.  Issue an appropriate statement of the case addressing the issue of an earlier effective date for an award and evaluation for depression.  The Veteran and his representative should be afforded opportunity to respond.  This matter should be returned to the Board only if the appellant timely files a substantive appeal after the statement of the case is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


